This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2040

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                 Fabian Charles Jackson,
                                       Appellant.


                                Filed September 22, 2014
                                        Affirmed
                                     Peterson, Judge


                             Hennepin County District Court
                                File No. 27-CR-13-8776

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Jeffrey Thames, Brooklyn Center City Attorney, Carson, Clelland and Schreder,
Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica May Shacka, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Peterson, Presiding Judge; Reilly, Judge; and Reyes,

Judge.
                        UNPUBLISHED OPINION

PETERSON, Judge

      In this appeal from a conviction of misdemeanor speeding—failure to use due

care—following a bench trial on stipulated evidence, appellant argues that his conviction

must be reversed because his waiver of his trial rights was invalid under Minn. R. Crim.

P. 26.01, subds. 3-4. We affirm.

                                        FACTS

      Crystal Police Officer Sean Kwiatkowski stopped appellant Fabian Charles

Jackson for traveling 86 miles per hour in a 60 miles-per-hour zone. Kwiatkowski noted

that appellant’s eyes were bloodshot and detected a mild odor of an alcoholic beverage

coming from the vehicle, so he asked appellant to perform field sobriety tests. Based on

appellant’s performance of the field sobriety tests and the result of a preliminary breath

test (PBT), Kwiatkowski arrested appellant for driving while impaired (DWI). After the

implied-consent advisory was read to appellant, he agreed to submit to a breath test,

which showed an alcohol concentration of .08. Appellant was charged with two counts

of misdemeanor DWI.

      Appellant moved to suppress evidence, challenging the bases for the stop and the

request that he submit to a PBT. At the Rasmussen hearing, the state added a charge of

misdemeanor speeding in violation of Minn. Stat. §§ 169.14, subd. 1 (failure to use due

care), .89, subd. 1(1) (2012) (defining misdemeanor offense). Both Kwiatowski and

appellant testified at the hearing, and they gave conflicting testimony about the speed at




                                            2
which appellant’s vehicle was traveling and about appellant’s performance of the field

sobriety tests. The district court denied appellant’s suppression motion.

       When the parties appeared for trial the next day, appellant agreed to waive his

right to a jury trial and submit the failure-to-use-due-care charge to the district court for

decision on stipulated facts in exchange for the state’s dismissal of the DWI charges and

a 30-day sentence with 25 days stayed. The record contains the following waiver of

appellant’s right to a jury trial:

               DEFENSE COUNSEL: [Appellant], what happens in a case
               like yours where you have elected to have a stipulated facts
               trial to preserve any appeal rights that you may have, you
               understand that in a stipulated facts trial we don’t have the
               jury figure out whether you are guilty or not guilty. The
               [district court] will receive the documents and read over them
               and find out if you are guilty or not guilty of the charge that is
               being submitted to [the court], in other words, [failure to use
               due care]; do you understand that?
               APPELLANT: Yes.
               DEFENSE COUNSEL: And you understand that in a
               stipulated facts trial, really all of fact finding mechanisms for
               the [court] typically are the same as they are for a jury trial.
               In other words, [the district court] gives you the presumption
               of innocence and puts the State to their burden of proof
               beyond a reasonable doubt. Those aspects of the trial don’t
               change. What changes is there is one fact-finder rather than
               six; do you understand that the fact-finder is the [court]?
               APPELLANT: Yes.
               DEFENSE COUNSEL: Okay. And you and I have talked
               about this procedure for this particular case, you have some
               concerns about being able to appeal if you so choose.
                       And you and I, between the two of us, you have
               decided that this is a better route for your needs rather than
               entering a plea of guilty; is that correct?
               APPELLANT: Yes.
               DEFENSE COUNSEL: Okay. And so is it your wish to give
               up that jury trial and instead have the stipulated facts
               procedure on the count of [failure to use due care]?


                                               3
              APPELLANT: Yes.

The parties stipulated to the admission of the radar log, the radar-log certificate of

accuracy, the squad video, and police reports.

       The district court asked whether it could consider the testimony from the

Rasmussen hearing when putting together a written order, and defense counsel and the

prosecutor agreed that the court could consider the testimony. The district court found

appellant guilty of failure to use due care and sentenced him according to the parties’

agreement and issued a written order documenting its findings. This appeal followed.

                                       DECISION

       Interpretation of the rules of criminal procedure is a question of law, which we

review de novo. Ford v. State, 690 N.W.2d 706, 712 (Minn. 2005). When the facts are

undisputed, the validity of the waiver of a constitutional right is also a question of law

subject to de novo review. State v. Rhoads, 813 N.W.2d 880, 885 (Minn. 2012).

       Minn. R. Crim. P. 26.01, subd. 1(2)(a), permits a defendant, with the court’s

approval, to “waive a jury trial on the issue of guilt provided the defendant does so

personally, in writing or on the record in open court, after being advised by the court of

the right to trial by jury, and after having had an opportunity to consult with counsel.” In

addition, if the parties submit the case to the court for trial based on stipulated facts or the

defendant stipulates to the prosecution’s case to obtain review of a pretrial ruling, “the

defendant must acknowledge and personally waive the rights to: (1) testify at trial;

(2) have the prosecution witnesses testify in open court in the defendant’s presence;




                                               4
(3) question those prosecution witnesses; and (4) require any favorable witnesses to

testify for the defense in court.” Minn. R. Crim. P. 26.01, subd. 3(a), 4(d).

       Appellant argues that he is entitled to a new trial because he did not waive the

rights listed in Minn. R. Crim. P. 26.01, subd. 3(a). The record is unclear as to what

procedure the parties intended to follow in the district court. The district court described

the parties’ goal as a stipulated-facts trial, and defense counsel described the goal as “a

stipulated facts trial to preserve any appeal rights that [appellant] may have.” But what

actually happened was not a stipulated-facts trial or a stipulation to the prosecution’s case

because the parties agreed that the district court could consider contradictory testimony

presented by both parties at the Rasmussen hearing. Dereje v. State, 837 N.W.2d 714,

721 (Minn. 2013) (holding that “submission of documentary evidence presenting

contradictory versions of events cannot constitute a valid trial on stipulated facts”); see

also Minn. R. Crim. P. 26.01, subd. 4(e) (requiring defendant to stipulate to prosecution’s

evidence).

       The parties also failed to specify a dispositive pretrial ruling as required by Minn.

R. Crim. P. 26.01, subd. 4(a), and our review of the record shows no dispositive pretrial

ruling.1 The only contested issues at the Rasmussen hearing were the bases for the stop

and the request that appellant submit to a PBT. When the DWI charges were dismissed,

those issues became moot because the evidence discovered after the stop and

administration of the PBT were relevant only to the DWI charges.


1
 The only issue identified by the parties related solely to the length of appellant’s driver’s
license revocation under the implied-consent statute, not to the criminal charges.

                                              5
       In Dereje, the parties described the procedure that they intended to follow as a

stipulated-facts trial, but they actually stipulated “to a body of evidence containing

contrary versions of events.” 837 N.W.2d at 719-20. The supreme court rejected the

defendant’s claim that he was entitled to a new trial because the procedure followed was

not a valid stipulated-facts trial. Id. at 721. The court explained that,

              because the trial here met the requirements for a bench trial in
              Minn. R. Crim. P. 26.01, subd. 2, Dereje validly waived his
              jury-trial rights, and the district court made detailed and
              thorough findings of fact drawn from the stipulated evidence,
              we reject the demand for a new trial, concluding that Dereje's
              bench trial was not procedurally defective.

Id.

       As in Dereje, the procedure followed in this case met the requirements for a bench

trial under Minn. R. Crim. P. 26.01, subd. 2, appellant concedes that he waived his right

to a jury trial, and the district court made detailed findings of fact based on the stipulated

evidence. Because the procedure followed was not a stipulated-facts trial or a stipulation

to the prosecution’s case to obtain review of a pretrial ruling, the waiver requirements of

Minn. R. Crim. P. 26.01, subds. 3(a), 4(d), did not apply. We, therefore, conclude that

appellant’s trial was not procedurally defective and deny his request for a new trial.

       Affirmed.




                                              6